Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
This case is Joseph Jemsek’s third attempt to have a court undo disciplinary actions taken against him by the North Carolina Medical Board (“NCMB”) in 2006 and 2008. See Jemsek v. Rhyne, 662 Fed.Appx. 206, 208-09 (4th Cir. 2016) (No. 15-1420). Jemsek appeals the district court’s order dismissing his complaint on the grounds that his antitrust claims were barred by the Eleventh Amendment and he lacked standing to raise claims against the former NCMB members and the current NCMB members in their individual capacities, and denying Jemsek leave to file a second amended complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jemsek v. N.C. Med. Bd., No. 5:16-cv-00059-D, 2017 WL 696721 (E.D.N.C. Feb. 21, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED